Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/27/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	The amendment filed 03/14/2022 has been entered. Currently, claims 10-13 and 16 remain pending in the application. Claims 10-13 and 16 were amended by Applicant without the addition of new matter, to include further narrowing limitations.  Claim 15 has been cancelled. Additionally, claims 10 and 16 have been amended to overcome previous 35 USC 112(b) rejections set forth in the Non-Final Office Action mailed 01/19/2022. 
Response to Arguments
4.	Applicant’s amendment to independent claim 10 is sufficient to overcome the previous interpretation of the 35 USC § 103 rejection recited in the Non-Final Office Action mailed 01/19/2022.
Applicant’s arguments, see Remarks on Pages 5-6, filed 3/14/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of a new interpretation of the current prior art of the record: Palmisano (U.S. Patent No. 6604527), Hofmann (U.S. Patent Pub. No. 20180168845), Ross (U.S. Patent Pub. No. 20170035534), and Rico (U.S. Patent Pub. No. 20150272773).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano (U.S. Patent No. 6604527) in view of Hofmann (U.S. Patent Pub. No. 20180168845).
Regarding claim 10, Palmisano discloses a device for mandibular advancement (Col. 2, lines 7-9, mandibular advancement device for treating sleep apnea), comprising: a first engagement element 142,144 (Col. 7, lines 25-40 and Figure 14a) configured to be associated with a lower dental arch or mandible; and a second engagement element 132 (Col. 7, lines 25-40 and Figure 14a) configured to be associated with an upper dental arch or maxilla, said second engagement elements 132 provided with a second inclined engagement surface 136 (Col. 7, lines 25-40 and Figure 14a, angled leading edge 136 of block 132 forming an engagement surface for determining mandibular advancement with inclined trailed edge 146 of block 144) adapted to determine mandibular advancement, wherein the first engagement element 142,144 comprises a core 144 covered (Col. 7, lines 25-40 and Figure 14a, tag 142 covers block 144) by a covering body 142, said core 144 having an inclined portion 146, and an upper portion of said core 144 is a triangular plate (Col. 7, lines 25-40 and see Modified Figure 1 below, upper portion of block 144 is triangular shaped. It is noted that, insofar as the shape that applicant illustrates in figures 4-6 is generally triangular, so too is plate 144 of Palmisano. Thus, Palmisano is considered to disclose a triangular plate as claimed), having an inclined side 146; wherein the upper portion of said core 144 maintains a triangular shape (Col. 7, lines 25-40 and Figure 14a, triangular shaped block 144 maintains triangular shape when covered by tag 142) when positioned with the covering body 142.

    PNG
    media_image1.png
    265
    540
    media_image1.png
    Greyscale

However, Palmisano fails to explicitly disclose said first engagement element provided with a first inclined engagement surface, a covering body provided with a pocket adapted to a housing of said core, said second engagement element comprises an orthodontic screw adapted to determine displacement of the second inclined engagement surface, said core having an inclined portion destined to define, in cooperation with the covering body, said first inclined engagement surface, and an upper portion of said core having an inclined side in correspondence to said first inclined engagement surface; the upper portion of said core positioned inside the covering body. 
Hofmann teaches an analogous device for mandibular advancement 01 (Paragraph 72 and Figure 1, occlusal splint 01) with said analogous first engagement element 22,15 (Paragraph 72 and Figure 2) provided with a first inclined engagement surface 23 (Paragraph 75 and Figure 8), an analogous covering body 22 (Paragraph 72 and Figures 3 and 8, mandibular positioning means 22r,22l is considered a covering body) provided with a pocket 25 (Paragraph 78 and Figure 3,) adapted to a housing of said analogous core 15, said analogous second engagement element 05 (Paragraph 72 and Figure 2, maxillary positioning means 05r,05l) comprises an orthodontic screw 08 (Paragraph 76 and Figure 2) adapted to determine displacement (Paragraph 76 and Figure 1,  positioning means 05 being displaceable in the longitudinal direction and an adjusting screw 08 being provided for adjustment) of the analogous second inclined engagement surface 06 (Paragraph 75 and Figure 5, the positioning surfaces 06 is inclined forwards with respect to the vertical Z direction), said analogous core 15 having an analogous inclined portion 17 (Paragraph 84 and Figures 8-9, fastening portion 17 of centering pin 15 has inclined portion matching incline of positioning surface 23) destined to define, in cooperation with the analogous covering body 22, said first inclined engagement surface 23, and an analogous upper portion 17,18 (Paragraph 84 and Figure 9, fastening portion 17, which protrudes above the contact surface 14, the connecting portion 18 being adjacent to the free upper end of the centering pin 15. The connecting portion 18 extends in a semi-circle around a free eye and then runs approximately parallel to the fastening portion 17 in the direction towards the contact surface 14) of said analogous core 15 having an analogous inclined side 17 in correspondence to said first inclined engagement surface 23; the analogous upper portion 17,18 of said analogous core 15 positioned inside 25  the analogous covering body 22. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second engagement element and a connection of the covering body with core of Palmisano, so that the second engagement element has an orthodontic screw and the core is positioned inside a pocket of the covering body with cooperating inclined portions, as taught by Hofmann, in order to provide an improved mandibular advancement device with a core housed within a covering body for increased support and protection of the core that is displaced by screws against the second inclined engagement surface for allowing desirable longitudinal repositioning of a mandible relative to a maxillary during treatment (Hofmann, Paragraph 76). 
However, the combination of Palmisano in view of Hofmann fails to explicitly disclose the pocket is a triangular pocket.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to cause the shape of the pocket of Palmisano in view of Hofmann to have a triangular shape because Applicant has not disclosed that a triangular shape provides an advantage, is used for a particular purpose, or solves a stated problem (indicating simply that the pocket is shaped to receive the core which is “substantially” triangular prismatic, see Specification, Page 4, lines 30-31 and Page 6, lines 3-4). One of ordinary skill in the art, furthermore, would have expected the mandibular advancement device of Palmisano in view of Hofmann and the applicant’s invention to perform equally well with either shape of the pocket adapted to receive the core therein as taught by Hofmann or the claimed triangular-shaped pocket because both shapes are equally capable of providing a space for the core to be inserted inside the pocket and together the shape of the core and pocket provide increased mechanical strength allowing for forward and rearward adjustment of the first and second engagements elements. 
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the shape of the pocket of Palmisano in view of Hofmann to obtain the invention as specified in claim 10, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Palmisano in view of Hofmann, see MPEP 2144.04(IV)(B).
However, the combination of Palmisano in view of Hofmann fails to explicitly disclose the triangular plate with a rounded vertex.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to cause the shape of the triangular plate of Palmisano in view of Hofmann to have a rounded vertex because Applicant has not disclosed that a rounded vertex provides an advantage, is used for a particular purpose, or solves a stated problem (indicating simply that the core which is “substantially” triangular prismatic, see Specification, Page 4, lines 30-31). One of ordinary skill in the art, furthermore, would have expected the mandibular advancement device of Palmisano in view of Hofmann and the applicant’s invention to perform equally well with either shape of the core having the flat vertex as taught by Hofmann or the claimed rounded-vertex core because both shapes are equally capable of providing mechanical strength to allow for forward and rearward adjustment of the first and second engagements elements. 
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the shape of the core of Palmisano in view of Hofmann to obtain the invention as specified in claim 10, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Palmisano in view of Hofmann, see MPEP 2144.04(IV)(B).
Regarding claim 11, the combination of Palmisano in view of Hofmann as modified discloses the invention as described above and further discloses wherein said first engagement element (Palmisano, Figure 14a, tag 142 and block 144 as modified by Hofmann, Figure 2, positioning means 22r,22l and centering pin 15) is supported by a first structure (Palmisano, Col. 7, line 32, lower base plate adapted for mandibular teeth) adapted to be fitted on teeth of the corresponding lower dental arch, the second engagement element (Palmisano, Figure 14a, block 132 as modified by Hofmann, Figure 2, maxillary positioning means 05) being supported by a second structure (Palmisano, Col. 7, line 28, upper plate adapted for maxillary teeth) with respect to which it is movable by (Palmisano as modified by Paragraph 76 of Hofmann, with respect to maxillary positioning means 05 of Hofmann, which is movably adjustable by said orthodontic screw 08 of Hofmann) said orthodontic screw (Hofmann, Figure 2, adjusting screw 08).
Regarding claim 12, the combination of Palmisano in view of Hofmann as modified discloses the invention as described above and further discloses:
Palmisano fails to explicitly disclose wherein said core of said first engagement element comprises the upper portion received in said covering body and a base portion embedded in said first structure that can be fitted on the teeth of the corresponding lower dental arch.
Hofmann teaches an analogous device for mandibular advancement 01 (Paragraph 72 and Figure 1,) wherein said analogous core 15 (Paragraph 74 and Figure 2) of said analogous first engagement element 22,15 (Paragraphs 72, 74 and Figure 2) comprises the analogous upper portion 17,18 (Figures 8-9) received in said analogous covering body 22 and a base portion 16 (Paragraph 86 and Figure 6-7 and 9, base portion 16 which is anchored in the miniplast splint 12) embedded in said analogous first structure 12 (Paragraph 72, placement of the mandibular miniplast splint 12 on the mandibular row of teeth) that can be fitted on the teeth of the corresponding lower dental arch.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the covering body and core of Palmisano, so that an upper portion of the core is received in the covering body and a base portion of the core is embedded in the first structure, as taught by Hofmann, in order to provide an improved mandibular advancement device with an enhanced covering body allowing for a core to be inserted therein, such that a base portion of the core is embedded to the first structure for allowing the covering body and core to couple together such that the core and covering body move together during displacement for mandibular repositioning therapy (Hofmann, Paragraph 86).
Regarding claim 16, the combination of Palmisano in view of Hofmann as modified discloses the invention as described above and further discloses an expansion screw 08 (as modified by Hoffman, Paragraph 76 and Figure 2) placed on a right portion of the upper dental arch,  and an expansion screw 08 placed on a left portion (Hofmann, Figure 4, adjusting screw 08 on left and right sides of maxillary miniplast splint 02) of the upper dental arch, wherein the expansion screws 08 are configured to be activated by tightening a set of male screws (Hofmann, Paragraph 76 and Figure 5, male screws of adjusting screw 08 are threadably tightened) in one direction with respect to an occlusal plane (Hofmann, Paragraph 74 and Figure 5, positioning means being displaceable in the longitudinal direction/occlusal plane and an adjusting screw 08 being provided for adjustment).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Palmisano (U.S. Patent No. 6604527) in view of Hofmann (U.S. Patent Pub. No. 20180168845) and in further view of Ross (U.S. Patent Pub. No. 20170035534).
Regarding claim 13, the combination of Palmisano in view of Hofmann as modified discloses the invention as described above but fails to explicitly disclose wherein said first inclined engagement surface and second inclined engagement surface are inclined by a value equal to 70° with respect to an occlusal or masticatory plane.
Ross teaches an analogous device for mandibular advancement 100 (Paragraph 73 and Figure 9, oral apparatus 100) wherein said analogous first inclined engagement surface 20 (Paragraph 83 and Figure 9, lower contact surface 20) and analogous second inclined engagement surface 19 (Paragraph 79 and Figure 9, upper contact surface 19) are inclined by a value equal to 70° with respect to an occlusal or masticatory plane (Paragraphs 79, 83 and Figure 9, Portions of the lower contact surface 20 of an adjustable lower anchor member 16A with lower anchor member corner angle 24 that is between 45 and 135 degrees., Portions of the upper contact surface 19 of an adjustable upper anchor member 15A with upper anchor member corner angle 23 that is between 45 and 135 degrees).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second inclined engagement surfaces of Palmisano in view of Hofmann, so that the first and second inclined engagement surfaces are inclined by a value equal to 70° with respect to an occlusal plane, as taught by Ross, in order to provide an improved mandibular advancement device that provides an increase in the surface contact between the first engagement element and second engagement element during adjustment of the mandible relative to the maxilla, as given by the incline angle of the trapezoidal prism shape (Ross, Paragraphs 79 and 83).  Examiner notes that since the claim value of 70° with respect to an occlusal or masticatory plane falls within the taught range of 45 degrees to 135 degrees of the teaching reference of Ross in the combination of Hoffmann in view of Ross discussed above, it has been held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); see MPEP 2144.05 I.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection that are based on a new interpretation of the prior art of record as presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786


/ERIN DEERY/Primary Examiner, Art Unit 3754